Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
L. John Flage, M.D., DATE: November 3, 1995

Docket No. C-95-064
Decision No. CR399

Petitioner,
-v-

The Inspector General.

Verve veer

DECISION

This case is before me on Petitioner's January 30, 1995
request for hearing to contest the determination of the
Inspector General (I.G.) of the Department of Health and
Human Services (DHHS) to exclude him from participation
in Medicare and to direct his exclusion from
participation from Medicaid for a period of three years.!
The parties have stipulated that there exists a basis
for the I.G. to impose and direct an exclusion pursuant
to section 1156 of the Act. In this Decision, I conclude
that the three-year exclusion imposed and directed
against Petitioner by the I.G. is reasonable.

BACKGROUND

In a letter dated December 1, 1994, the I.G. notified
Petitioner that she had decided to adopt the August 11,
1994 recommendation of the Iowa Foundation for Medical
Care, the peer review organization (PRO) for Iowa, to
exclude Petitioner from participation in Medicare and
Medicaid for a period of three years.

1 petitioner was excluded from participation as a
provider in Medicare and any State health care program as
defined in section 1128(h) of the Social Security Act
(Act). I use the term "Medicaid" in this Decision to
include all State health care programs from which
Petitioner was excluded.
2

The PRO's recommendation of August 11 was based on its
determination that Petitioner, in 10 cases,
“substantially violated" the obligations imposed upon him
by section 1156 of the Act: 1) to provide care of a
quality which meets professionally recognized standards
of health care in a substantial number of cases; and 2)
to support the services or items he ordered or provided
with evidence of the medical necessity and quality as may
reasonably be required by the reviewing PRO. In
addition, on the basis of similar violations in certain
other cases, the PRO found that Petitioner had
demonstrated an inability and unwillingness substantially
to comply with his obligations under section 1156(a) of
the Act.

In its August 11 letter, the PRO gave Petitioner 30 days
to submit to the I.G. any additional material Petitioner
believed would affect the PRO's recommendation to exclude
him from Medicare and Medicaid. Petitioner submitted no
material.

In her December 1 letter, the I.G. informed Petitioner
that she agreed with the PRO's conclusion that
Petitioner, in his treatment of 10 patients, had
"substantially violated" his obligations under section
1156 of the Act. Further, the I.G. informed Petitioner
that she agreed with the PRO's conclusion that Petitioner
had demonstrated an inability and unwillingness
substantially to comply with the obligations imposed upon
him by section 1156 of the Act.?

By letter dated January 30, 1995, Petitioner requested a
hearing, stating that he disagreed with each of the PRO
findings relied on by the I.G. in her December 1 letter.
The case was subsequently assigned to me for hearing and
Decision. During the prehearing conference I conducted
in this case on February 28, 1995, I established
procedures by which this case was to proceed to an in-
person hearing in Des Moines, Iowa, on May 8, 1995.

On May 4, 1995, the parties informed me that they had
agreed to file a joint stipulation that would obviate the
need for an in-person hearing. I conducted a telephone
conference on May 5, 1995, during which Petitioner

2? In so doing, the I.G. indicated that she had not
relied on some or all of the PRO's findings in six of the
cases which it cited to support its conclusion that
Petitioner is unwilling or unable to comply with his
obligations under section 1156 of the Act. I.G. Exhibit
1 at page 10.
3

reaffirmed that he was waiving his right to an in-person
hearing in this case and declared that he was not
disputing the I.G.'s authority to exclude him.

Petitioner informed me also that he wanted to proceed by
submitting briefs and documentary evidence. Accordingly,
in my Order of May 11, 1995, I established a schedule for
the parties to submit briefs and documentary evidence,
including their joint stipulation.

In his brief (P. Br.), Petitioner requested permission to
provide oral argument as well.’ I granted Petitioner's
request. Accordingly, I heard the parties' oral argument
in this case on September 6, 1995.

STIPULATION

The parties have stipulated that Petitioner failed ina
number of cases substantially to comply with the
obligations imposed on him under section 1156(a) of the
Act, as cited by the PRO in its August 11, 1994 letter
and as restated by the I.G. in her December 1, 1994
letter. The parties further stipulated that the sole
remaining issue in this proceeding is the reasonableness
of the three-year exclusion imposed and directed by the
I.G. against Petitioner. ALJ Ex. 1.‘

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During all times relevant to this case, Petitioner
was practicing medicine as a physician in Independence
and Buchanan Counties in Iowa. P. Ex. 1.

2. During all times relevant to this case, the Iowa
Foundation for Medical Care (IFMC) was the PRO for Iowa.
I.G. Ex. 3.

3. On April 17, 1992, the PRO issued Petitioner an
initial sanction notice advising him that he had violated

3 Petitioner indicated also a desire to file a
reply brief. P. Br. at 6. Both parties later waived the
opportunity to file reply briefs. Transcript of Oral
Argument at 3. .

‘4 I have received the parties' stipulation into
evidence as Administrative Law Judge Exhibit 1 (ALJ Ex.
1). Also, I have received I.G. exhibits (I.G. Ex.) 1
through 34 and Petitioner's exhibit (P. Ex. 1) into
evidence.
4

his statutory obligations under section 1156 of the Act
in ten cases. I.G. Ex. 5.

4. After meeting with Petitioner on July 15, 1992, the
PRO outlined a corrective action plan (CAP) for
Petitioner to follow instead of recommending that
Petitioner be sanctioned. I.G. Ex. 6 at 2 - 7.

5. In a response dated August 13, 1992, Petitioner
accepted and agreed to follow the PRO's recommended CAP.
I.G. Ex. 6 atl- 7.

6. On November 12, 1993, the PRO issued a second
sanction notice to Petitioner which informed Petitioner
that, subsequent to the implementation of the CAP,
Petitioner had continued to violate his obligations under
section 1156 of the Act. I.G. Ex. 5.

7. On April 20, 1994, the PRO met with Petitioner to
discuss its findings of additional violations subsequent
to the implementation of Petitioner's CAP. I.G. Ex. 10.

8. On August 11, 1994, the PRO issued a final sanction
notice which informed Petitioner that it had found that
Petitioner had, in specified cases, substantially failed
to comply with his obligations under the Act to assure
that the services ordered or provided by Petitioner were:
a) of a quality that meets professionally recognized
standards of health care; and b) supported by adequate
evidence of medical necessity and quality. ALJ Ex. 1;
I.G. Ex. 3.

9. The PRO's August 11 letter informed Petitioner also
that he had demonstrated an unwillingness and inability
to comply with his obligations under the Act and that it
was recommending to the I.G. that Petitioner be excluded
for three years. I.G. Ex. 3.

10. The I.G. largely accepted the PRO's findings
regarding Petitioner and adopted the PRO's recommendation
that Petitioner be excluded for three years from Medicare
and Medicaid. I.G. Ex. 1.

11. The parties have stipulated that Petitioner violated
his obligations under section 1156 of the Act, as stated
in the PRO's August 11 letter and as cited also in the
I.G.'s December 1, 1994 letter informing Petitioner of
his exclusion from Medicare and Medicaid. ALJ Ex. 1.

12. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
5

recognized standards of health care in the case of
patient I. McG. (admission date March 2, 1991) by failing
to: a) repeat abnormal calcium and phosphorus tests; and
b) evaluate patient I. McG.'s drop in hemoglobin. ALJ
Ex. 1; I.G. Ex. 1, 2, 10 at 27 - 29.

13. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO by failing to provide accurate information
on patient I. McG's discharge summary. ALJ Ex. 1; I.G.
Ex. 1 - 3, 10 at 29 - 30.

14. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care by failing to monitor
arterial blood gases (ABGs) or oximetry for patient M.S.
(admission date June 11, 1991), who had dyspneic chronic
obstructive pulmonary disease (COPD). ALJ Ex. 1; I.G.
Ex. 1, 2, 10 at 33 - 35.

15. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care: a) by
inappropriately ordering Valium and morphine for patient
D.M. (admitted on June 22, 1991 for neurological
observation), specifically by failing to specify a route
for the morphine; and b) by failing to obtain adequate
information regarding D.M. on admission. ALJ Ex. 1; I.G.
Ex. 1 - 3, 10 at 36 ~ 38.

16. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of E.H.
(admitted June 27, 1991) by failing to: a) continue
Cardizem during E.H.'s hospital stay; b) obtain ABGs to
evaluate E.H.'s dyspnea (labored breathing); and c)
appropriately manage E.H.'s fluid therapy. ALJ Ex. 1;
I.G. Ex. 1 - 3, 10 at 38 - 40.

17. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of E.G.
(admitted May 21, 1991) by failing to: a) adequately
evaluate the cause of E.G.'s hematuria (blood in her
urine); b) order appropriate laboratory tests on the
fluid from both of E.G.'s thoracenteses; c) adequately
evaluate E.G.'s abnormal ABGs, aggressively treat E.G.'s
6

compromised. oxygen.status, and specify the route and flow
rate of the oxygen administration; and d) appropriately
manage E.G.'s intravenous fluid therapy. ALJ Ex. 1; I.G.
EX. 1 - 3, 10 at 40 - 49,

18. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO by failing to: a) provide an adequate and
timely history and physical (H & P) of patient E.G.; and
b) complete E.G.'s discharge summary in a timely manner.
ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 49.

19. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of
patient 0.S. (admitted October 22, 1990) by failing to:
a) repeat the white blood count that was elevated; b)
obtain blood and sputum cultures before initiating
treatment with a broad acting third generation
cephalosporin (Cefobid); c) treat 0.S.'s pneumonia with a
long enough course of antibiotic therapy; d) order an ACE
inhibitor for a patient with cardiomegaly and CHF; and e)
appropriately manage 0.S.'s intravenous fluid therapy.
ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 50 - 52.

20. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO by failing to: a) provide an adequate and
timely H & P; and b) complete patient 0.S.'s discharge
summary in a timely manner. ALJ Ex. 1; I.G. Ex. 1 - 3,
10 at 52.

21. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of M.R.
(admitted March 12, 1991): a) by failing to adequately
evaluate and appropriately treat patient M.R.'s
hyponatremia; b) by inappropriately writing an order for
“home meds" without specific knowledge of the drugs being
ordered; c) by failing to obtain blood cultures before
initiating treatment with a broad acting third generation
cephalosporin (Cefobid); and d) by failing to
appropriately manage M.R.'s intravenous fluid therapy.
ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 53 - 67, 80 - 82.

22. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
7

reviewing PRO by failing to complete patient M.R.'s H & P
in a timely manner. I.G. Ex. 1 - 3, 10 at 83.

23. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of
patient R.E. (admitted March 19, 1991) by
inappropriately: a) ordering oral Lasix, 40 mg twice
daily, for a patient without continued signs of heart
failure; b) writing an order for "home meds" without
specific knowledge of the drugs being ordered; and c)
writing an order on March 20 which stated "May use
Lanoxin but wait to see chest x-ray results." ALJ Ex. 1;
I.G. Ex. 1 - 3, 10 at 85 - 89.

24. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO: a) by failing to complete patient R.E.'s
H & P in a timely manner; and b) by inappropriately
providing inaccurate information in R.E.'s discharge
summary. ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 89 - 91.

25. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of
patient M.C. (admitted June 9, 1991) by failing to
adequately address the abnormal thyroid study, thus
providing inappropriate care to a patient with a history
of hypothyroidism. ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 91 -
94.

26. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO by failing to provide accurate information
in M.C.'s discharge summary. ALJ Ex. 1; I.G. Ex. 1 - 3,
10 at 91 - 94.

27. Petitioner has stipulated that he substantially
violated his statutory obligation to provide health care
of a quality and type which meets professionally
recognized standards of health care in the case of
patient I.c. (admitted July 17, 1991): a) by
inappropriately ordering Synthroid for a patient with
normal thyroid function studies; and b) by failing to
discontinue or lower the Lanoxin dosage in a patient with
bradycardia. ALJ Ex. 1; I.G. Ex. 1 - 3, 10 at 94 - 102.
3

28. Petitioner has stipulated that he substantially
violated his statutory obligation to provide appropriate
evidence of medical necessity and quality to the
reviewing PRO by failing to provide a complete and timely
H & P within 48 hours of I.C.'s admission. ALJ Ex. 1;
I.G. Ex. 1- 3, 10 at 94 - 102.

29. Prior to recommending Petitioner's exclusion, the
PRO gave Petitioner the opportunity to complete a CAP to
remedy the quality of care and medical documentation
problems which the PRO had identified in Petitioner's
practice. I.G. Ex. 3, 4.

30. In 22 cases involving incidents which occurred after
Petitioner agreed to the terms of the CAP, he violated
his statutory obligations. I.G. Ex. 3, 4, 6; Finding 5.

31. Petitioner failed to comply substantially with the
terms of the CAP. I.G. Ex. 3, 4; Finding 30.

32. Petitioner has demonstrated an inability or
unwillingness to comply with the terms of his CAP. I.6G.
Ex. 3 at 21, 73 - 79, 96 - 97; I.G. Ex. 10 at 6 - 7;
Findings 30, 31.

33. Petitioner has placed patients at risk by failing to
order or perform appropriate medical tests, or by failing
to order repeat testing or monitoring in situations where
patients' test results were abnormal. I.G. Ex. 1 - 3; 10
at 87; 12; 13; 15; 16; 17; 18; 20; and 21.

34. Petitioner has placed patients at risk by failing to
appropriately evaluate patients' medical conditions or by
failing to order appropriate medical treatment for
patients. I.G. Ex. 1 - 3; 10 at 38; 14; 15; 16; 17; 18;
19; 20; and 21.

35. Petitioner has admitted that his treatment of 10
patients was not in accordance with professionally
recognized standards of health care. I.G. Ex. 10 at 27 -
102; Finding 11.

36. Petitioner has admitted that, in the cases cited by
the I.G., he did not provide appropriate evidence of
medical necessity and quality to the reviewing PRO .
I.G. Ex. 10 at 27 - 102; Finding 11.

37. Petitioner's treatment of the 10 patients identified
by the I.G. shows that he failed substantially in his
obligation to provide care of a quality which meets
professionally recognized standards of health care. See
9

Findings 12, 14 - 17, 19, 21, 23, 25, and 27; Act,
section 1156(a) (2).

38. In a substantial number of cases, Petitioner failed
to comply substantially with the obligation imposed upon
him by section 1156(a)(2) of the Act to provide care of a
quality which meets professionally recognized standards
of health care. Finding 37.

39. In a substantial number of cases, Petitioner failed
to comply substantially with the obligation imposed upon
him by section 1156(a) (3) of the Act to provide

appropriate evidence of medical necessity and quality to
the reviewing PRO. Findings 13, 18, 20, 22, 24, and 28.

40. Through his treatment of the 10 patients cited by
the I.G. as the basis for Petitioner's exclusion, and
through the violations he committed while under a CAP,
Petitioner has demonstrated that he is unable or
unwilling substantially to comply with professionally
recognized standards of health care. Findings 12, 14 -
17, 19, 21, 23, 25, 27, 30 - 32.

41. Section 1156 is a remedial, not a punitive statute.
Act, section 1156; Dr. Abdu] Abassi, DAB CR390 at 3
(1995); Gary E. Wolfe, D.Q., DAB CR395 at 5 (1995).

42. Petitioner's violations of his obligations under
section 1156 of the Act are serious in nature. Findings
12 - 28, 33, 34.

43. Petitioner's repeated violations of his obligations
under sections 1156(a)(2) and (3) of the Act indicate
inadequate medical understanding or confusion regarding
treatments which endanger the health of patients.
Findings 33, 34, 38 — 40.

44. Petitioner's repeated violations of his obligations
under section 1156(a)(2) and (3) of the Act indicate a
lack of thoroughness in his medical evaluations and
treatment of patients which endanger the patients'
health. Findings 33, 34, 38 - 40.

45. Petitioner's stipulations and his arguments based on
those stipulations do not negate the seriousness of his
violations or the risks he currently pose to patients.
Findings 36, 37, 43, 44.

46. Petitioner's stipulations and his arguments based on
those stipulations do not negate the consequences of
Petitioner's inability to evaluate, manage, or treat
10

relatively basic medical conditions. Findings 11 - 32,
36, 37.

47. Petitioner's stipulations and his arguments based on
those stipulations do not negate the consequences of
Petitioner's failure or inability to complete his CAP
successfully. Findings 29 - 31, 37, 38.

48. Petitioner's arguments in this proceeding do not
show that he recognizes the seriousness of his violations
or that he is willing and able to comply with the
requirements of section 1156 of the Act. See P. Br. at
2.

49. One of the remedial purposes of section 1156 of the
Act is to protect the health of Medicare beneficiaries
and Medicaid recipients. S. Khalid Hussain, M.D., DAB
CR204 (1992); Louis W. DeInnocentes. Jr., M.D., DAB CR247
(1992).

50. A three-year period of exclusion will provide
Petitioner with adequate time to: a) improve his medical
knowledge; b) prepare him to treat patients in accordance
with professionally recognized standards of health care;
and c) avoid creating undue risks of harm for patients.
See, e.g., Findings 33, 34, 46, 48.

51. A three-year period of exclusion will protect
program beneficiaries from being placed at risk by a
provider who has demonstrated deficiencies in complying
with professionally recognized standards of health care.
See, e.g,, Findings 48 - 50.

52. A three-year exclusion will provide Petitioner with
adequate time to acquire the training to improve the
documentation of his prescribed course of treatment,
patients' medical history, and the medical necessity and
quality of the treatment he provides. See, ¢.q.,
Findings 29, 40.

53. A three-year exclusion is necessary, appropriate,
and justified in this case. Findings 1 - 52.
DISCUSSION
Section 1156(a) of the Act provides as follows:
It shall be the obligation of any health care
practitioner and any other person . . . who provides

health care services for which payment may be made
(in whole or in part) under this Act, to assure, to
11

the extent of his authority that services or items
ordered or provided by such practitioner or person
to beneficiaries and recipients under this Act -~-

(1) will be provided economically and only
when, and to the extent, medically necessary;

(2) will be of a quality which meets
professionally recognized standards of health
care; and

(3) will be supported by evidence of medical
necessity and quality in such form and fashion
and at such time as may reasonably be required
by a reviewing peer review organization in the
exercise of its duties and responsibilities.

Section 1156(b) of the Act provides:

(1) If after reasonable notice and opportunity for
discussion with the practitioner or person
concerned, and, if appropriate, after the
practitioner or person has been given a reasonable
opportunity to enter into and complete a corrective
action plan (which may include remedial education)
agreed to by the organization, and has failed
successfully to complete such plan, any organization
having a contract with the Secretary under this part
determines that such practitioner or person has --

(A) failed in a substantial number of cases
substantially to comply with any obligation
imposed on him under subsection(a), or

(B) grossly and flagrantly violated any such
obligation in one or more instances,

such organization shall submit a report and
recommendations to the Secretary. If the Secretary
agrees with such determination, and determines that
such practitioner or person, in providing health
care services over which such an organization has
review responsibility and for which payment (in
whole or in part) may be made under this Act, has
demonstrated an unwillingness or a lack of ability
substantially to comply with such obligations, the
Secretary (in addition to any other sanction
provided under law) may exclude (permanently or for
such period as the Secretary may prescribe) such
practitioner or person from eligibility to provide
services under the Act on a reimbursable basis. In
12

determining whether’ a practitioner or person has
demonstrated an unwillingness or lack of ability
substantially to comply with such obligations, the
Secretary shall consider the practitioner's or
person's willingness or lack of ability, during the
period before the organization submits its report
and recommendations, to enter into and successfully
complete a corrective action plan.

An excluded individual has a right to a de novo hearing
to contest the decision of the Secretary or her delegate
(the I.G.) to impose and direct the exclusion. Act,
sections 1156(b) (4) and 205(b) (1); Louis W. DeInnocentes,
Jr... M.D., DAB CR247 (1992). Only two issues are subject
to the de novo hearing: 1) whether there is a basis for
the imposition of the exclusion; and 2) whether the
length of the exclusion is unreasonable. 42 C.F.R. §
1001.2007(a).

Petitioner has stipulated to the basis for his exclusion.
Petitioner stipulated that he violated his obligations
under section 1156 of the Act. ALJ Ex. 1. In so
stipulating, Petitioner has admitted that, in the 10
cases identified by the I.G., he substantially violated
his statutory obligation to provide care of a quality
which meets professionally recognized standards of health
care. Also, Petitioner has stipulated that, in seven
cases, he substantially violated his obligation to
provide appropriate evidence of medical necessity and
quality to the PRO.

Thus, the only issue is the length of time during which
Petitioner should be excluded from participation as a
provider in the Medicare and Medicaid programs. The I.G.
adopted the recommendation of the PRO and imposed a
three-year exclusion, which began in late December of
1994. I.G. Ex. 1 at 13. Petitioner contends that the
exclusion should be limited to the period of time that
has already elapsed since the exclusion began. P. Br. at
5. I have the authority to review the record and to
affirm, increase, or reduce the I.G.'s determination that
Petitioner should be excluded for three years. 42 C.F.R.
§ 1005.20(b).

The regulation relevant to the issue before me specifies
the consideration of certain information but does not
formulate the period of exclusion. 42 C.F.R. § 1004.90.
I am, however, guided by the principles of logic and

5 In the Act, this appears as "whehter". I have
changed it here for the sake of clarity.
13

reason, as well as by the remedial purpose of the Act. I
have concluded that the three-year exclusion imposed
against Petitioner is reasonable for advancing the
remedial goals of the Act.

In determining the reasonableness of the exclusion
period, I have especially considered the evidence
establishing the nature and seriousness of Petitioner's
violations. I have concluded from my review of the
evidence that Petitioner has serious and recurring
deficiencies in his willingness or ability to comply with
the requirements set by section 1156(a)(2) and (3) of the
Act. Findings 12 to 35. Many of these deficiencies
relate to his medical knowledge of the management and
treatment of patients, which are evidenced by his failure
to 1) order appropriate tests to evaluate the condition
of his patients; 2) specify dosage and route for
medications; 3) timely obtain or timely report adequate
information upon the admission or discharge of his
patients; 4) properly monitor his patients' conditions;
5) order appropriate medications for some of his
patients; 6) continue to administer medications for a
sufficient length of time; and 7) consider or take
appropriate actions based on abnormal test results. At
the very minimum, Petitioner's acts and omissions
deprived each of these 10 patients of a level of care
required by statute that was conducive to properly
diagnosing or improving their condition.

The evidence provided by the I.G. is replete with details
showing that the medical care Petitioner provided to 10
patients was, in each instance, lacking in some basic
element of diagnostic or treatment knowledge which also
placed the patient's health in unnecessary jeopardy. As
correctly pointed out in the I.G.'s Brief (I.G. Br.),
examples of such fundamental problems in the record
include Petitioner's failure to understand that he should
not give morphine and Valium to a patient who was
admitted for neurological observation; Petitioner's
repeated failure to monitor ABGs in patients who had
conditions involving oxygen depletion; Petitioner's
failure to address an abnormal thyroid study and provide
appropriate care to a patient who had a history of
hypothyroidism; Petitioner's inappropriate ordering of
oral Lasix for a patient who had no continued signs of
heart failure; Petitioner's repeated and inadequate
orders for "home meds" for patients without specific
knowledge of the drugs the patients received; and
Petitioner's repeated failure to properly manage
patients' intravenous fluid therapy.
14

Petitioner relies on the opinions of his professional
colleagues who believe that his violations under section
1156 of the Act are not severe, do not evidence
deficiencies in his clinical judgment, were errors of
omission as opposed to commission, and have not adversely
affected his patients' condition. P. Br. at 3 (referring
to letters to Petitioner's attorney from Drs. Sutherland
and Myers in P. Ex. 1 at 7 - 8). One physician's opinion
cited by Petitioner suggests also that Petitioner's
recordkeeping problems do not amount to improper patient
care. P. Br. at 3 and P. Ex. 1 at 7.

I do not find Petitioner's arguments to be persuasive.
Nor do I find Petitioner's reliance on the letters from
his colleagues to be appropriate or well founded.

First of all, Petitioner has stipulated that he has
“failed in a number of cases substantially to comply with
the obligations imposed on him under section 1156(a) of
the Act ...." ALJ Ex. 1. Congress has already
determined the importance of the obligations specified
under section 1156(a) by permitting the Secretary or her
delegate, the I.G., to impose an exclusion in the event
these obligations are substantially violated ina
substantial number of cases. Act, section 1156(b) (1).
Even though Petitioner has not specifically acknowledged
that his multiple failings in the cases cited by the I.G.
establish his violations in a substantial number of
cases, this conclusion is self-evident from the evidence
of record and the parties' stipulation. See, e.g.,
Findings 12 - 28, 38, 39.

Petitioner's stipulation and my related conclusion cannot
be altered by physicians who formed contrary opinions or
who disagree with the importance Congress has attached to
a physician's need to fulfill obligations under section
1156(b) of the Act. For an exclusion to be valid,
Petitioner's violations of the statutory standard do not
have to result in actual harm to patients. Act, section
1156. Nor does the practitioner need to make errors of
commission instead of errors of omission, as suggested by
one of Petitioner's colleagues. As noted above, the goal
of an exclusion is to protect program beneficiaries and
recipients from possible harm. Finding 49.

In this case, the I.G. has set the exclusion at three
years due to Petitioner's potential for harming patients;
there is no allegation that the substandard quality of
care rendered by Petitioner actually has harmed patients.
I.G. Ex. 1 at 11. The I.G. is authorized to preclude
Petitioner from being a source of harm to program
beneficiaries and recipients.
15

I find logical the I.G.'s conclusion that Petitioner's
failure to use proper documentation or recordkeeping
procedures also could harm patients in that other
physicians would not have adequate information for
properly treating the same patient. I.G. Ex. 1 at 11.
Notwithstanding the belief of one of the physicians who
submitted a statement on behalf of Petitioner, there is
no adequate or logical basis for accepting that
Petitioner was providing proper patient care while
Petitioner was unable or unwilling to document the
medical necessity or quality of his care. See P. Ex. 1
at 7. Therefore, I do not find persuasive Petitioner's
arguments that his violations were not severe because
most of them were documentation problems which had no
impact on patient care. See P. Br. at 3.

Moreover, Petitioner has not established the proper
foundation for the opinions of the doctors who wrote in
support of reducing Petitioner's exclusion. For example,
Dr. Myers, whose opinion was quoted by Petitioner (P. Br.
at 3), specifically noted that he did not know the
details of the deficiencies that have resulted in
Petitioner's exclusion. P. Ex. 1 at 7; see also letters
of other physicians in P. Ex. 1 at 1- 6. Dr.
Sutherland, who did review the PRO's recommendation and
summarized his disagreement in a letter also relied upon
by Petitioner (P. Br. at 3), did not list his experience
or his qualifications for evaluating the significance of
deficiencies under section 1156(a) of the Act. P. Ex. 1
at 8.

The letters from Petitioner's physician colleagues are
also conclusive in nature and lack the detailed analysis
and attention to facts seen in the PRO's reports and in
the I.G.'s notice letter. Although Dr. Sutherland, in
his letter, does profess to have knowledge concerning the
PRO records, nothing in his letter persuades me that he
has knowledge of the cases of the 10 patients whose
treatment is at issue. Even were I to assume such
knowledge on the part of Dr. Sutherland, his one-page
letter lacks the detailed and fact intensive analysis of
the PRO's reports. Also, I note that Dr. Sutherland
agrees that Petitioner was deficient in his care of
patients, as cited by the PRO. P. Ex. 1 at 8.
Accordingly, I have given no weight to any of the
physicians' opinions relied upon by Petitioner.

With regard to Petitioner's unwillingness or inability to
comply with his statutory obligation under the Act, I
find relevant that, although, since November of 1991,
Petitioner has not had a registration number for
prescribing a controlled substance, he was convicted of
16

the offense of dispensing or prescribing a controlled
substance on the basis of a post-November 1991 incident.
I.G. Ex. 1 at 12. This type of conduct evidences
Petitioner's general unwillingness to follow the
requirements imposed by law.

I find relevant also that Petitioner argues that the
violations cited by the I.G. in her December 1994 letter,
to which he stipulated, were "deficiencies" only, and
which were "the exceptions and not the rule for his
practice." P. Br. at 2. I disagree. The cited
violations form a pattern and are not "exceptions" to
Petitioner's practice. P. Br. at 2. For example, there
is proof of Petitioner's recurring failure to order
appropriate medication therapy as evidenced by the cases
of: 1) patient R.E., who was placed on Lasix during
March 1991 without continued signs of heart failure
(Finding 23); 2) patient D.M., who was placed on Valium
and morphine during June of 1991 despite his having been
admitted to the hospital for neurological observation
(Finding 15); and 3) patient 0.G., who was not placed on
a long enough course of antibiotic therapy for his
pneumonia during his hospitalization in October 1992
(Finding 19).

In addition, there were recurring problems with
Petitioner's failure to use or to properly interpret
laboratory tests, such as in the cases of: 1) patient
M.R., who was placed on a broad acting third generation
cephalosporin in March 1991 before a blood culture had
been obtained and evaluated (Finding 21); 2) patient
E.G., for whom there was no adequate evaluation of ABGs
or aggressive treatment of the patient's compromised
oxygen status in May 1991 (Finding 17); 3) patient E.H.,
for whom no ABGs were ordered to evaluate dyspnea in June
of 1991 (Finding 16); 4) patient M.C., who had a history
of hypothyroidism and abnormal thyroid studies but was
not provided appropriate care in June 1991; and 5)
patient I.C., who was placed on Synthroid in July of 1991
despite normal thyroid study results (Finding 27). There
were also recurring failures by Petitioner to provide
timely reports of histories and physicals of his patients
which, as discussed above, impedes the ability of other
physicians to delivery effective treatment to patients.
See Findings 13, 18, 20, 22, 24, 26, and 28.

Further evidence that Petitioner has remained unwilling
or unable to comply with his statutory obligation is
found in Petitioner's failure to live up to the terms of
his CAP, and to take advantage of the opportunity to
remedy his recurring problems under the statute. As
correctly pointed out by the I.G. and the PRO, the same
17

types of deficiencies in his practice occurred again in
22 cases (each case consisting of multiple violations)
after he had agreed to comply with the terms of a CAP.
I.G. Ex. 1 - 6; Findings 30, 31. From November 1992
until December 1993, Petitioner continued to exhibit
significant problems, such as failing to: 1) adequately
evaluate patients; 2) address abnormal test results; 3)
order appropriate medication therapy; 4) order
appropriate IV therapy; e) provide adequate or
appropriate medical orders; and 5) provide timely and
adequate documentation, such as H & Ps and discharge
summaries. I.G. Ex. 1- 4. Even after the PRO apprised
him of these additional cases in a second sanction
notice, Petitioner did not respond. I.G. Ex. 3 at 73.

Petitioner contends that he has successfully completed
the CAP. P. Br. at 8. Indeed, during oral argument,
counsel for the I.G. admitted that Petitioner had
completed the training elements of the CAP. Transcript
of September 6, 1995 oral argument at 23 (Tr. at 23).
However, while Petitioner has shown that he eventually
fulfilled the training requirements in the CAP, the
record reflects that, during the time the CAP was in
effect, he continued to commit numerous substantial
violations of professionally recognized standards of
health care. Tr. at 23. The violations that occurred
during the period that the CAP was in effect, coupled
with Petitioner's established pattern of basic mistakes
regarding his treatment of the 10 patients at issue, are
very persuasive proof that he is unwilling or unable to
comply with his statutory obligations.

Therefore, the record reflects that Petitioner's
completion of the CAP courses and paperwork are not
persuasive in light of Petitioner's continued violations
of the most basic and important elements of the CAP
regarding the proper care and treatment of patients and
proper and adequate documentation. Petitioner's
completion of the CAP coursework is meaningless in view
of his continued violations of his obligation under the
Act during the CAP period, and certainly does not provide
any indication that at present Petitioner is willing or
able to comply with his obligations under section 1156 of
the Act.

I find equally unpersuasive Petitioner's additional
arguments and evidence to support reducing the length of
his exclusion. Having already addressed the letters from
physicians, I will now discuss the letters of support
from some patient and hospital staff members, as well as
the petitions signed by local residents. It is obvious
18

from these submissions that Petitioner is a well-liked
physician in his community. P. Ex. 1.

However, as set out in the I.G.'s letter of December
1994, Petitioner's exclusion does not bar him from
practicing medicine. The exclusion bars him only from
receiving payments under the Medicare and Medicaid
programs, so as to protect those whose access to medical
care depends on such payments. I.G. Ex. 1. The I.G. has
no authority to preclude Petitioner from practicing
medicine, having hospital privileges, or treating
patients who wish to be treated by him. In fact,
Petitioner's exclusion has no potential impact whatsoever
on persons who are not Medicare beneficiaries or Medicaid
recipients. Yet the letters of support for Petitioner
and the petitions signed by local residents fail to
indicate an understanding of these distinctions. Some
letters ask for reinstatement of Petitioner's hospital
privileges. E.g., P. Ex. 1 at 34, 35, 40, 47. Others
object to depriving Petitioner of the privilege of
practicing medicine. E.g., P. Ex. 1 at 124. The
Administrator of a local hospital, for example, notes a
physician shortage in the area even though the exclusion
from participation in the Medicare and Medicaid programs
does not require Petitioner to terminate his medical
practice or leave the area. P. Ex. 1 at 9; I.G. Ex. 1.

More importantly, none of the letters from patients or
petitions signed by local residents indicates any
knowledge of the nature or extent of those violations
committed by Petitioner. One individual, for example,
appears to assume that Petitioner has been derelict in

required by the government." P.
Ex. 1 at 38 (emphasis in original). Nor does the record
show that the writers of the letters or signatories of
the petitions have the qualifications to evaluate the
appropriateness and quality of services rendered by
physicians.

The majority of the letters express patient loyalty,
contain lay opinions on the quality of medical care, do
not show sufficient knowledge of the underlying facts of
this case, and are not entitled to any weight. I find it
significant that Petitioner has declined the repeated
opportunities afforded him by the PRO to address the
merits of all the violations alleged by the PRO. E.g.,
I.G. Ex. 3 at 73. Now, having been unwilling or unable
to convince his professional peers familiar with the
specific cases that his medical decisions and actions
were within professionally recognized standards,
Petitioner relies upon the opinions of lay individuals
unfamiliar with the PRO's medical findings and the I.G.'s
19

reasons for excluding him. I do not find that this
approach establishes that a three year exclusion is
unreasonable.

With respect to the physician shortage alleged by
Petitioner and his supporters, I conclude that the
evidence relevant to this issue is not sufficient for
finding a three year exclusion unreasonable. Petitioner
does not contest the I.G.'s determination that other
physicians practice in the area (I.G. Ex. 1 at 11), and
Petitioner does not allege that his Medicare and Medicaid
patients will be rejected by other area doctors. In
fact, the physicians who wrote letters in Petitioner's
support do not assert that they have full patient loads
or will reject Medicare and Medicaid patients. P. Ex. 1
at 1-8. Only one doctor has stated in his letter that
Petitioner's situation has created “somewhat of a
hardship" for other physicians. P. Ex. 1 at 7; P. Br.,
4. However, at the time this doctor wrote the letter,
many patients of Petitioner's already had changed
doctors, and this doctor did not note that any Medicare
or Medicaid patient had failed or will fail to find a
local physician willing to treat him. Id.. Nor has any
Medicare or Medicaid beneficiary or recipient alleged
that since Petitioner's exclusion no doctor in the area
has been willing to accept her or him as a patient .

Moreover, I do not find that the appropriate method for
relieving the physician shortage situation alleged by
many local residents and Petitioner is to modify the
exclusion period of a physician whose treatment poses
serious risks to patient health and who cannot or will
not conform the care he renders to professionally
recognized standards. It may be true that Petitioner's
exclusion causes the other doctors of the community to be
“overworked,” as alleged by a hospital employee. P. Ex.
1 at 11. Placing Petitioner back in the programs at this
time may indeed lessen the workload of other health care
professionals in the community. However, doing so will
be a disservice to the health of program patients who may
be receiving treatment from Petitioner.

I am aware that Petitioner, at least in the proceedings
before the PRO and before me, has stipulated to the
existence of his violations under the Act. However, his
willingness to enter into the stipulation does not negate
the seriousness of Petitioner's violations, the risks he
creates for patients, or his failure to adequately remedy
his deficiencies during the time period that the CAP was
in effect. To date, Petitioner continues to minimize the
potential harm he created for patients and shirk off the
importance of proper medical documentation, as seen by
20

his reliance upon the letters discussed above. People
writing to support a reduction in Petitioner's sanction
period may have been given the incorrect impression that
the exclusions resulted from hypertechnical and
unnecessary paperwork requirements which Petitioner's
busy schedule as a good physician did not permit him to
satisfy, or from his failure to communicate with the
government. E.g., P. Ex. 1 at 2, 13, 38.

The fact that others believe that Petitioner can and will
work with the local hospital's Continuing Quality
Improvement (CQI) committee to overcome his problems also
does not establish that the exclusion period should be
decreased. Petitioner is being excluded due to the
numerous quality of care and documentation problems that
have resulted from his treatment of patients who were
admitted to the same hospital with the CQI committee.
See, e.g., I.G. Ex. 12 - 34. Petitioner's reliance on
letters suggesting the usefulness of the same hospital's
CQI committee and his willingness to work with that
committee does not amount to a sincere recognition by
Petitioner that he has failed to meet his obligations
under section 1156 of the Act. Until he understands the
nature and significance of his past violations, it is
unlikely that he will be able to comply substantially
with the statutory requirements.

Based on all of the foregoing considerations and the
totality of the evidence, I conclude that a three-year
exclusion is reasonable in order to protect the programs'
beneficiaries and recipients. A three-year exclusion
will give Petitioner the opportunity to understand the
manner in which he has violated his statutory obligations
and the potentially harmful consequences to his patients.
A three year exclusion will also enable Petitioner to
obtain the necessary training and instruction which may
persuade him to change the types of practices noted by
the I.G. and the PRO. The three-year exclusion will
provide Petitioner with sufficient time to demonstrate
that he can provide medical care to program beneficiaries
and recipients in a manner consistent with his
obligations under the Act and which will not create undue
risk of harm to then.
21
CONCLUSION

I uphold the three-year exclusion which the I.G. imposed
and directed against Petitioner.

/s/
Mimi Hwang Leahy
Administrative Law Judge

Addressees:

Hugh Field, Esq. and Eric Johnson, Esq.
Beecher, Rathert, Roberts, Field,
Walker & Morris, P.C.

Court Square Building, Suite 300

620 Lafayette Street

P.O. Box 178

Waterloo, Iowa 50704

and

Nancy K. Born, Esq.

Assistant Regional Counsel
DHHS ~ Region VII

Room 535, 601 East 12th Street
Kansas City, Missouri 64106
